Citation Nr: 1425740	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-34 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for hearing loss in the left ear.
  

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The Veteran had active military service from February 1962 to January 1964, from March 1964 to February 1967 and from March 1967 to February 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 
The Veteran has also appealed a claim of entitlement to service connection for sleep apnea.  However, he is represented by a private attorney on that claim, so it will be the subject of a later, separate decision.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with ALS.

2.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; and the symptoms of the Veteran's tinnitus are not unique or unusual.  

3.  The Veteran's right ear merits a Level I hearing impairment designation; his left ear hearing loss is productive of no worse than Level I hearing impairment; he does not have an exceptional hearing loss pattern; and the schedular rating for the Veteran's left ear hearing loss is adequate.



CONCLUSIONS OF LAW

1. Criteria for service connection for ALS have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  Criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  Criteria for a compensable rating for hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 1114, 1155 (West 2002); 38 C.F.R. §§ 3.350, 3.383, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
VA regulations provide that the development of ALS, manifested at any time after discharge or release from active military, naval, or air service, is sufficient to establish service connection for that disease if the veteran had active, continuous service of 90 days or more. 38 C.F.R. § 3.318.  Here, the Veteran unquestionably served in the military for the requisite amount of time to fall within this presumption.  However, the evidence of record simply does not show that the Veteran has ever been diagnosed with ALS.

In October 2010, the Veteran filed a claim seeking service connection for ALS.  He reported that he had been treated at the Carolina Medical Center for symptoms of ALS.  Treatment records were obtained from the Carolina Medical Center, but did not contain any suggestion that the Veteran had ever been diagnosed with ALS.  In fact, all the medical records were also reviewed, but also did not show that the Veteran had ever been diagnosed with ALS.  In his appeal, the Veteran suggests that various symptoms he has experienced such as his legs twitching in his sleep or nighttime sweating are symptoms of ALS.  He simply does not possess the medical knowledge to render such an opinion.  ALS is a complicated medical diagnosis that he is not competent to render.

As such, the Board finds that the Veteran has not been diagnosed with ALS; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim for service connection for ALS is denied. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Staged ratings have been considered in this case, but found not to be warranted as there is no showing that the Veteran's hearing loss in the left ear or tinnitus has materially changed in severity during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Tinnitus
 
The Veteran was granted service connection for tinnitus by a March 2011 rating decision and assigned a 10 percent rating.  He appealed, seeking a higher evaluation.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.    

Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no legal basis upon which to award a higher rating.  

The Board is sympathetic to the Veteran's complaints that his tinnitus is frustrating.  However, it is specifically because of such impairment that the Veteran receives the 10 percent schedular rating.  As such, a schedular rating for tinnitus in excess of 10 percent is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 
	
However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  It would appear that the Veteran's primary symptom is ringing or buzzing in his ears, which is essentially what is being compensated by the schedular rating he receives.  Moreover, to the extent that the schedular rating is not found to adequately contemplate his tinnitus symptomatology, the fact remains that the evidence does not show that the Veteran's tinnitus causes an exceptional disability picture.  For example, the Veteran has never been hospitalized as a result of his tinnitus and his tinnitus is not shown to cause marked interference with employment.  At a VA examination in March 2013, the examiner found nothing objective to show that the Veteran experiences any functional impairment as a result of his tinnitus.  The examiner added that the Veteran's tinnitus had no impact on his ability to obtain or maintain physical or sedentary employment.  As such, referral for an extraschedular rating is not warranted.


Hearing loss in the left ear

Here, the Veteran has been service connected for hearing loss in his left ear and assigned a noncompensable rating under Diagnostic Code 6100.  Service connection was denied for hearing loss of the right ear, as the Veteran was not shown to have hearing loss in his right ear for VA purposes.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran did not appeal the denial of his right ear, and therefore, only the hearing acuity of his service connected left ear is on appeal. 

The Veteran's service connected hearing loss of the left ear has been rated under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

VA regulations provide that if, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral I designation for hearing impairment, subject to the provisions of 38 C.F.R. § 3.383.

The Veteran has had his hearing tested on several occasions during the course of his appeal.  In March 2010, he submitted the results of a private hearing test.  The results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
30
LEFT
10
15
30
30
55

The average pure tone threshold in the Veteran's left ear was approximately 33 decibels.  Speech discrimination testing was 100 percent using the SD word list.  The Veteran reported that his bilateral hearing loss had begun years earlier and had been gradual in onset.  He reported trouble with communication in noise and in crowds.

In September 2010, the Veteran underwent a VA examination, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
10
10
20
20
40
  
The average pure tone threshold in the Veteran's left ear was approximately 23 decibels.  Speech discrimination testing was 94 percent in both ears.  The examiner noted that the disability had a significant impact on the Veteran's occupational functioning in that he had difficulty hearing.

In March 2013, the Veteran underwent a VA audiology examination.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
15
LEFT
-
-
-
-
-
  
The examiner explained that the results for the left ear had no reliability, as multiple reinstruction attempts improved scores, but positive Stenger test results continued.  

The Board acknowledges that the results from this examination are not valid for VA rating purposes.  However, during the examination, the examiner reported giving the Veteran repeated instructions, but the results continued to be invalid, and there is nothing in the record which suggests that the results would be different at a future examination.  It remains his duty to cooperate with VA's efforts to examine him and obtain accurate information about his disability, yet he refused to do so.  As such, the Board will rate the Veteran based on the evidence of record.

Turning to the rating criteria, the Veteran has not been shown to have an exceptional pattern of hearing so as to trigger 38 C.F.R. § 4.86.  Specifically, he has not shown a decibel loss of 55 or greater in his left ear at each of the four specified frequencies, and he has not shown a 30 decibel loss at 1000 hertz on any of his hearing tests.  Neither the private audiologist, nor the VA examiner in September 2010, have suggested that the Veteran's speech discrimination testing was not appropriate (the examiner in 2013 did find the discrimination scores to be inappropriate, but as noted above the results from that examination are not being used).

The worst pure tone threshold average for the Veteran's left ear at his multiple hearing examinations was 33 decibels and the worst speech recognition score was 94 percent.  This would equate to a Roman Numeral I on Table VI.  Pursuant to the regulations, the non-service connected right ear is also designated a Roman Numeral I, and the noncompensable rating that is currently assigned is thus found to be the appropriate rating.

VA regulations also allow for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, unless the non service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383.  

Here, none of the hearing tests during the course of the Veteran's appeal have shown his non-service connected right ear to have an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz of 40 decibels or greater; the auditory thresholds in his right ear were not 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz; and the speech recognition scores using the Maryland CNC Test were never less than 94 percent.  See 38 C.F.R. § 3.385.  As such 38 C.F.R. § 3.383 is not applicable.  

The Board has also considered the provisions of 38 C.F.R. § 3.350, but finds that it too is not applicable in this case.  

Accordingly, a compensable schedular rating for hearing loss in the left ear is denied.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, in this case, the medical evidence fails to show anything unique or unusual about the hearing loss in the Veteran's left ear.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations.  For example, at a VA examination in March 2013, the Veteran reported that his hearing loss impacted his life in that he had trouble hearing his wife and grandchildren.  However, difficulty hearing is contemplated in the rating assigned.  In this regard, it is important for the Veteran to understand that the schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in his day-to-day life.  Simply stated, while the Veteran may, in fact, need to keep the volume on his TV set loud, and may have some problems hearing on a telephone, these types of problems, generally, would not impair his ability to obtain work.  In fact, at the VA examination in March 2013, the examiner specifically opined that the Veteran had no functional impairment as a result of his hearing loss and that his hearing loss had no impact on his ability to obtain or maintain physical or sedentary employment.  As such, it would not be found that the Veteran's hearing loss disability in his left ear met the "governing norms" of an extraschedular rating.  Accordingly, referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of either his service connected hearing loss of the left ear or his tinnitus.  Thus, the Board finds that Rice is inapplicable.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the notice requirements were met, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained service treatment records, private treatment records, and VA outpatient treatment records.  There is also no indication that the Veteran has received any private treatment that has not yet been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with several VA audiological examinations (the reports of which have been associated with the claims file).  As discussed above, the results from the most recent examination were inadequate for rating purposes, but this was due to the Veteran's inability to follow the examiner's instructions, and the Veteran has not presented any good cause that would suggest that he would be able to follow instructions at a subsequent audiology examination.  Nevertheless, the record contains the results of several hearing examinations which have provided sufficient evidence upon which to rate this claim.  As such, the Board concludes that in absence of any indication that the results of a future hearing examination would be different than the March 2013 examination, it is appropriate to rate this claim on the basis of the evidence of record.  See generally 38 C.F.R. §§ 3.159, 3.655.  

Additionally, the examiners at the Veteran's VA examinations found that the Veteran's hearing loss in his left ear did not impact the ordinary conditions of his daily life, including his ability to work.  The examiner also reviewed the claims file which included information as to the types of problems his hearing loss in his left ear caused.  As such, it is clear that the examiners addressed the functional effects caused by the Veteran's left ear hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

While a VA medical opinion was not provided in this case with regard to the issue of ALS, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he has ALS, and he is not competent to provide an opinion on such a complex medical disorder.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 





[Continued on Next Page]
ORDER

Service connection for ALS is denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for hearing loss in the left ear is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


